Citation Nr: 9924886	
Decision Date: 08/31/99    Archive Date: 09/08/99

DOCKET NO.  97-33 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for scarred duodenum.

2.  Entitlement to service connection for gastroesophageal 
hernia.

3.  Determination of initial evaluation for hemorrhoids, 
currently evaluated as 0 percent disabling.

4.  Entitlement to an increased disability evaluation for 
gastroenteritis, currently evaluated as 0 percent disabling.

5.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
pseudofolliculitis barbae.

6.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for pes 
planus.

7.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for back 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Associate Counsel


INTRODUCTION

This case comes before the Board of Veterans' Appeals (BVA or 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  The 
veteran served on active duty from August 1972 to July 1976.

In addition, as the Board finds that further development is 
necessary with respect to issues of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for pseudofolliculitis 
barbae, pes planus, and a back disorder, these issues will be 
addressed in the REMAND portion of this decision.


FINDINGS OF FACT

1.  There is no competent medical evidence that indicates the 
veteran currently suffers from scarred duodenum which is 
secondary to any of his service connected disabilities, or 
which is otherwise related to his active service.

2.  There is no competent medical evidence that indicates the 
veteran currently suffers from gastroesophageal hernia which 
is secondary to any of his service connected disabilities, or 
which is otherwise related to his active service.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal with respect to the 
claims for increased disability evaluations have been 
obtained by the RO.

4.  The veteran's hemorrhoids disability is characterized by 
a small external hemorrhoid at 1 or 2 o'clock, and an 
external hemorrhoid in the 9 or 10 o'clock area with no 
evidence of bleeding or occult blood count.  As well, the 
evidence shows the veteran reported he has hemorrhoid flare-
ups with bleeding upon bowel movement on a weekly basis.  
However, the medical evidence does not show he has persistent 
bleeding with secondary anemia, fissures, or large or 
thrombotic hemorrhoids which are irreducible and have 
excessive redundant tissue.

5.  The veteran's gastroenteritis is characterized by chronic 
gastritis with frequent heartburn, and fullness and bloating 
sensation.  However, the medical evidence does not show he 
has gastroesophageal reflux, or chronic hypertrophic 
gastritis with small nodular lesions and symptoms.


CONCLUSIONS OF LAW

1.  The claim of service connection for scarred duodenum is 
not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).

2.  The claim of service connection for gastroesophageal 
hernia is not well grounded.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310 (1998).

3.  The criteria for an initial evaluation in excess of 0 
percent for hemorrhoids have not been met.  38 U.S.C.A. §§ 
1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, 
Diagnostic Code 7336 (1998); Fenderson v. West, 12 Vet. 
App. 119 (1999).

4.  The criteria for an evaluation in excess of 0 percent for 
gastroenteritis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.1-4.14, 4.114, Diagnostic Code 
7307 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (1998).  In 
addition, disabilities which are found to be proximately due 
to or the result of a service connected disease or injury 
shall be service connected.  See 38 C.F.R. § 3.310 (1998). 

Furthermore, in Allen v. Brown, 7 Vet. App. 439 (1995), the 
Court made clear that service connection may be granted when 
it is shown that the claimed disorder has been aggravated by 
a service-connected disability.  In such cases, according to 
the Court, a basis exists upon which to predicate a grant of 
entitlement to service connection on a secondary basis.  
Thus, pursuant to 38 U.S.C.A. § 1110 (West 1992), and 38 
C.F.R. § 3.310(a) (1998), when aggravation of a veteran's 
nonservice-connected disorder is proximately due to or the 
result of a service-connected disability, such veteran shall 
be compensated for the degree of disability, but only that 
degree over and above the degree of disability existing prior 
to the aggravation. 38 C.F.R. § 3.322 (1998).

Moreover, if a condition noted during service is not shown to 
be chronic, then generally a showing of continuity of 
symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b) (1998).  The chronicity 
provisions of 38 C.F.R. § 3.303(b) are applicable where 
evidence, regardless of its date, shows that a veteran had a 
chronic condition in service, or during an applicable 
presumption period, and still has such condition.  Such 
evidence must be medical unless it relates to a condition as 
to which, under the Court's case law, lay observation is 
competent.  If the chronicity provision is not applicable, a 
claim may still be well grounded on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or 
during any applicable presumption period, if continuity of 
symptomatology is demonstrated thereafter, and if competent 
evidence relates the present condition to that 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 498 
(1997).  Thus, the claimant is required to establish a nexus 
between the claimed disability and his active military 
service, even if a continuity of symptomatology has been 
established under 38 C.F.R. § 3.303(b).  See Clyburn v. West, 
No. 97-1321 (U.S. Vet. App. April 2, 1999) (distinguishing 
the factual circumstances in Falzone v. Brown, 8 Vet. App. 
398 (1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)).

The threshold question which must be answered in this case, 
however, is whether the veteran has presented a well-grounded 
claim for service connection.  A well-grounded claim is a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  The veteran has the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded.  
See 38 U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 
140 (1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).

The veteran must satisfy three elements for his claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability. Second, there 
must be medical, or in certain circumstances, lay evidence of 
in-service occurrence or aggravation of a disease or injury.  
Lastly, there must be medical evidence of a nexus or 
relationship between the in-service injury or disease and the 
current disability.  See Epps v. Brown, 9 Vet. App. 341 
(1996).  In determining whether a claim is well grounded, the 
truthfulness of the evidence is presumed.  See Robinette v. 
Brown, 8 Vet. App. 69, 77-78 (1995); King v. Brown, 5 Vet. 
App. 19, 21 (1993).

A.  Scarred Duodenum.

With respect to the evidence of record, the veteran's service 
medical records indicate he was treated on several occasions 
during his service for gastroenteritis, abdominal cramping, 
nausea, vomiting, and diarrhea at times coupled with 
constipation.  Additionally, his November 1975 separation 
exam reveals he had mild hemorrhoids in 1973 which did not 
require treatment.  However, the service medical records are 
negative for any evidence that the veteran had any 
abnormalities of the duodenum during his service.

As to the post-service evidence, the record includes an 
October 1978 VA examination report showing the veteran had 
deformity of the duodenal bulb with spacticity, but without 
evidence of active ulcer; the remaining duodenal loop was 
within normal limits.  Lastly, a February 1998 VA examination 
report reveals the veteran had scarring of the duodenum area 
due to a previous ulcer, and that he was scheduled for an 
esophagogastroduodenoscopy (EGD) to rule out any possible 
duodenum obstruction. 

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current diagnosis of scarred duodenum is proximately due to 
his service connected hemorrhoids or gastroenteritis, or was 
incurred in or aggravated by his period of service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between the current claimed scarred 
duodenum, and any of his service connected disabilities or 
his period of service.  A well-grounded claim must be 
supported by evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In addition, the Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to his scarred duodenum has been 
continuous since his service and is related to any of his in-
service symptomatology.  See Clyburn v. West, No. 97-1321 
(U.S. Vet. App. April 2, 1999) (distinguishing the factual 
circumstances in Falzone v. Brown, 8 Vet. App. 398 (1995), 
and Hampton v. Gober, 10 Vet. App. 481 (1997)); see also 
Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for scarred duodenum, the 
Board can only conclude that the veteran has not presented 
evidence sufficient to justify a belief by a fair and 
impartial individual that his claim is well grounded, and the 
claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

B.  Gastroesophageal Hernia.

The veteran's service medical records indicate he was treated 
on several occasions during his service for gastroenteritis, 
abdominal cramping, nausea, vomiting, and diarrhea at times 
coupled with constipation.  However, the service medical 
records are negative for any evidence that the veteran was 
treated for a gastroesophageal hernia during his service.

Additionally, the post-service evidence includes an October 
1978 VA examination report indicating that the veteran's 
esophagus and stomach were normal.  Lastly, a February 1998 
VA examination report notes the veteran underwent an upper 
gastrointestinal series in June 1996 which showed he had 
chronic gastritis and gastric hiatal hernia, but no 
gastroesophageal reflux.  And, upon examination, he was 
diagnosed with gastroesophageal hernia.

After a review of the record, the Board finds that the 
veteran has not submitted medical evidence showing that his 
current diagnosis of gastroesophageal hernia is proximately 
due to his service connected hemorrhoids or gastroenteritis, 
or was incurred in or aggravated by his period of service.  
Specifically, the veteran has failed to satisfy an essential 
element necessary to well ground his claim, which is the 
existence of a nexus between the current claimed 
gastroesophageal hernia, and any of his service connected 
disabilities or his period of service.  A well-grounded claim 
must be supported by evidence, not merely allegations.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).

In addition, Board finds that the veteran has not met the 
requirement of 38 C.F.R. § 3.303(b) because he has not 
established, via competent medical evidence, that the 
symptomatology related to his gastroesophageal hernia has 
been continuous since his service and is related to any of 
his in-service symptomatology.  See Clyburn v. West, No. 97-
1321 (U.S. Vet. App. April 2, 1999) (distinguishing the 
factual circumstances in Falzone v. Brown, 8 Vet. App. 398 
(1995), and Hampton v. Gober, 10 Vet. App. 481 (1997)); see 
also Savage v. Gober, 10 Vet. App. 488, 498 (1997).

Thus, in the absence of competent medical evidence to support 
the claim of service connection for gastroesophageal hernia, 
the Board can only conclude that the veteran has not 
presented evidence sufficient to justify a belief by a fair 
and impartial individual that his claim is well grounded, and 
the claim will be denied on that basis.  See 38 U.S.C.A. 
§ 5107(a).

C.  Conclusion.

In arriving at these conclusions, the Board has taken into 
consideration the various statements submitted by the veteran 
and his representative tending to link his claimed disorders 
to his period of service.  While the Board acknowledges the 
sincerity of these statements, the Board notes that neither 
the veteran, nor his representative, as lay persons, are 
qualified to offer a medical opinion regarding the etiology 
of his disorders and/or qualified to fulfill the nexus 
requirement.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995) 
(citing Grottveit, supra, in which the Court held that a 
veteran does not meet the burden of presenting evidence of a 
well grounded claim where the determinative issue involves 
medical causation and the veteran presents only lay testimony 
by persons not competent to offer such medical opinions).  
See generally Clyburn v. West, No. 97-1321 (U.S. Vet. App. 
April 2, 1999). 

Moreover, as the veteran has failed to meet his initial 
burden of submitting evidence which would well ground his 
claim of service connection, VA is under no duty to assist 
the veteran in developing the facts pertinent to the claim.  
See Epps, supra.  There is nothing in the text of section 
5107 to suggest that VA has a duty to assist the claimant 
until he or she meets his or her burden of establishing a 
"well grounded" claim.  See 38 U.S.C.A. § 5107(a) (West 
1991); see also Epps, supra.  In addition, the veteran may be 
considered for an additional VA examination pursuant to 38 
C.F.R. § 3.326 only after his claim is determined to be well 
grounded.  See Slater v. Brown, 9 Vet. App. 240, 244 (1996).  
At present, the Board is not aware of any circumstances in 
this matter which would put VA on notice that relevant 
evidence may exist or could be obtained, which, if true, 
would make the veteran's claim "plausible".  See generally 
McKnight v. Gober, 131 F.3d 1483, 1484-5 (Fed. Cir. 1997). 

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to present well grounded 
claims, and the reasons for which his claims have failed.  
See Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995). 

II.  Increased Ratings.

As a preliminary matter, the Board finds that the veteran's 
claims for increased ratings are "well grounded" within the 
meaning of 38 U.S.C.A. § 5107(a).  A claim that a service-
connected condition has become more severe is well grounded 
where the claimant asserts that a higher rating is justified 
due to an increase in severity.  See Caffrey v. Brown, 6 Vet. 
App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. App. 
629, 631-632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate Diagnostic 
Codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (1998).  
Where an increase in an existing disability rating based on 
established entitlement to compensation is at issue, the 
present level of disability is the primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Additionally, 
when a veteran appeals the initial rating assigned after a 
grant of service connection, separate ratings may be assigned 
for separate periods of time, based on the facts found.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; 
otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (1998).

With respect to the applicable law, the Board notes that 
there are diseases of the digestive system which, while 
differing in the site of pathology, produce a common 
disability picture characterized in the main by varying 
degrees of abdominal distress or pain, anemia, and 
disturbance in nutrition.  Consequently, certain coexisting 
diseases in this area, do not lend themselves to distinct and 
separate disability ratings without violating the fundamental 
principle relating to pyramiding as outlined in § 4.14.  See 
38 C.F.R. § 4.113 (1998).  The principle relating to 
pyramiding proclaims that evaluation of the same disability 
under various diagnoses is to be avoided.  Both the use of 
manifestations not resulting from service connected disease 
or injury in establishing the service-connected rating, and 
the rating of the same manifestation under different 
diagnoses is to be avoided.  See 38 C.F.R. § 4.14.

Ratings under Diagnostic Codes 7301 to 7329, 7331, 7342, and 
7345 to 7348, will not be combined with each other.  For 
digestive disabilities, a single evaluation will be assigned 
under the diagnostic code which reflects the predominant 
disability picture, with elevation to the next higher 
evaluation only where the severity of the overall disability 
warrants such elevation.  See 38 C.F.R. § 4.114.  
Furthermore, in evaluating weight loss generally, 
consideration will be given not only to standard age, height, 
and weight tables, but also to the particular individual's 
predominant weight pattern as reflected by the records.  See 
38 C.F.R. § 4.112 (1998).

A.  Hemorrhoids.

In a July 1997 rating decision, the veteran was awarded 
service connection and a 0 percent disability evaluation for 
hemorrhoids under Diagnostic Code 7336, effective February 
1997.  At present, as he has expressed disagreement with his 
initial 0 percent evaluation, the veteran's claim is before 
the Board for appellate review.

With respect to the evidence of record, a May 1997 VA 
examination report shows the veteran had evidence of surgical 
hemorrhoidectomy at 6 o'clock and a small external hemorrhoid 
at 1 or 2 o'clock.  Additionally, a February 1998 VA 
examination report indicates that, upon examination, the 
veteran presented a strong and normal sphincter; and did not 
have fecal leakage, thrombosis, fissure, constipation, or 
evidence of colostomy or anemia.  However, he did have an 
external hemorrhoid in the 9 or 10 o'clock area, with no 
evidence of bleeding or occult blood count. 

Lastly, during his October 1998 appeal hearing, the veteran 
testified that he has hemorrhoid flare-ups with bleeding upon 
bowel movement on a weekly basis, as well as that he is not 
currently being treated my a health care provider for his 
hemorrhoids, but that he self medicates with Maalox.  Also, 
he reported that in the past he had a big cyst or boil on his 
hemorrhoids that had to be cut off and left him with a scar 
which is painful upon flare-ups.

As to the applicable law, under Diagnostic Code 7336, 
hemorrhoids, external or internal, with persistent bleeding 
and with secondary anemia, or with fissures warrant the 
assignment of a 20 percent evaluation.  Hemorrhoids, external 
or internal, if large or thrombotic, which are irreducible 
with excessive redundant tissue and evidencing frequent 
recurrences, warrant the assignment of a 10 percent 
evaluation.  And, mild or moderate hemorrhoids warrant a 0 
percent evaluation.  38 C.F.R. 4.115, Diagnostic Code 7336 
(1998).

After a review of the evidence of record, the Board finds 
that the medical evidence shows the veteran presents evidence 
of a small external hemorrhoid at 1 or 2 o'clock, and an 
external hemorrhoid in the 9 or 10 o'clock area with no 
evidence of bleeding or occult blood count.  As well, the 
evidence shows the veteran reported he has hemorrhoid flare-
ups with bleeding upon bowel movement on a weekly basis.  
However, as the evidence does not show he has persistent 
bleeding with secondary anemia, fissures, or large or 
thrombotic hemorrhoids which are irreducible and have 
excessive redundant tissue, the veteran's initial 0 percent 
rating for his hemorrhoids is appropriate, and the 
preponderance of the evidence is against an award of an 
initial rating in excess of 0 percent.  See 38 C.F.R. 4.115, 
Diagnostic Code 7336 (1998); Fenderson v. West, 12 Vet. 
App. 119 (1999).

B.  Gastroenteritis.

In a February 1979 rating decision, the veteran was awarded 
service connection and a 0 percent disability evaluation for 
gastroenteritis under Diagnostic Code 7307, effective July 
1978.  At present, as he has expressed disagreement with his 
0 percent evaluation, the veteran's claim is before the Board 
for appellate review.

With respect to the evidence of record, an October 1978 VA 
examination report shows the veteran had a history of 
gastroenteritis in service with vomiting and diarrhea, and 
was assigned a diagnosis of gastroenteritis.  Additionally, a 
February 1998 VA examination report indicates that in June 
1996 he underwent an upper gastrointestinal evaluation which 
revealed he had chronic gastritis and gastritic hiatal 
hernia, but did not have gastroesophageal reflux.  Upon 
examination, he had alkaline gastritis, frequent heartburn, 
and fullness and bloating sensation; the veteran complained 
of vomiting after eating.  He was diagnosed with chronic 
gastritis.

Lastly, during his October 1998 appeal hearing, the veteran 
testified that he cannot eat hot foods, had problems with his 
stomach and vomiting during service, and has flare-ups about 
twice per month which last 3 or 4 days at a time with 
constant vomiting.

As to the applicable law, under Diagnostic Code 7307, chronic 
hypertrophic gastritis with severe hemorrhages or large 
ulcerated or eroded areas warrants a 60 percent evaluation.  
Chronic hypertrophic gastritis with multiple small eroded or 
ulcerated areas and symptoms warrants a 30 percent 
evaluation.  And, chronic hypertrophic gastritis with small 
nodular lesions and symptoms warrants a 10 percent 
evaluation.  See 38 C.F.R. § 4.114, Diagnostic Code 7307 
(1998).  Additionally, atrophic gastritis is rated as a 
complication of a number of diseases, including pernicious 
anemia, and is rate by rating the underlying condition.  See 
38 C.F.R. § 4.114 (1998). 

After a review of the evidence of record, the Board finds 
that the medical evidence shows the veteran presented 
evidence of chronic gastritis with frequent heartburn, and 
fullness and bloating sensation, but no evidence of 
gastroesophageal reflux.  However, as the medical evidence 
does not show the veteran has chronic hypertrophic gastritis 
with small nodular lesions and symptoms, the Board concludes 
that the preponderance of the evidence is against an 
assignment of a disability evaluation in excess of 0 percent 
for the veteran's gastroenteritis.  See 38 C.F.R. 4.115, 
Diagnostic Code 7307 (1998).  

In arriving at this conclusion, the Board considered other 
alternative Diagnostic Codes under section 4.114 in order to 
evaluate the veteran's underlying condition; however, the 
level of severity of the veteran's symptomatology failed to 
meet the criteria for any of the alternative Diagnostic Codes 
considered. 

C.  Conclusion.

The Board has considered 38 U.S.C.A. § 5107(b).  Section 
5107(b) expressly provides that the benefit of the doubt rule 
must be applied to a claim when the evidence submitted in 
support of the claim is in relative equipoise.  The evidence 
is in relative equipoise when there is an approximate balance 
of positive and negative evidence which does not 
satisfactorily prove or disprove the claim.  When the 
evidence is in relative equipoise, the reasonable doubt rule 
must be applied to the claim, and thus, the claim must be 
resolved in favor of the claimant.  See Massey v. Brown, 7 
Vet. App. 204, 206-207 (1994); Hayes v. Brown, 5 Vet. App. 
60, 69-70 (1993); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 
(1990).  In this case, after reviewing the evidence of 
record, the Board finds that the evidence is not in relative 
equipoise, and thus, the benefit of the doubt rule is not for 
application.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have been considered 
whether or not they were raised by the veteran as required by 
the holding of the United States Court of Veterans Appeals in 
Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991), 
including the provisions of 38 C.F.R. § 3.321(b)(1), which 
provides procedures for assignment of an extra-schedular 
evaluation.  In the instant case, the Board finds that the 
evidence does not show that the veteran's disabilities under 
consideration have caused him marked interference with 
employment or the need for frequent periods of 
hospitalization, or have otherwise rendered impracticable the 
application of the regular schedular standards.  In the 
absence of evidence of such factors, the Board is not 
required to remand this case to the RO for the procedural 
actions outlined in 38 C.F.R. § 3.321(b)(1). See Bagwell v. 
Brown, 9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 
Vet. App. 218, 227 (1995).


ORDER

Evidence of a well-grounded claim not having been submitted, 
service connection for scarred duodenum is denied.

Evidence of a well-grounded claim not having been submitted, 
service connection for gastroesophageal hernia is denied.

The initial evaluation assigned for hemorrhoids is 
appropriate, and entitlement to an evaluation in excess of 0 
percent is denied.

An evaluation in excess of 0 percent for gastroenteritis is 
denied.


REMAND

With respect to the issues of whether new and material 
evidence has been submitted to reopen the claims of 
entitlement to service connection for pseudofolliculitis 
barbae, pes planus, and a back disorder, the Board observes 
that, upon a preliminary review of the claims folder, the 
record fails to include certain VA medical records.  
Specifically, the Board notes that the record includes a 
February 1998 VA form 21-4142 (Authorization and Consent to 
Release Information to the Department of Veterans Affairs) 
showing the veteran was treated at the Highland Drive VA 
Medical Center (VAMC) in 1993 for various health problems 
including, but not limited to, problems with his feet, skin 
and back.  Additionally, during the January 1998 appeal 
hearing at the RO, the veteran testified that he was treated 
for his flat feet at the Oakland VAMC.  However, the claims 
folder is devoid of the mentioned VA medical records.

In this regard, the United States Court of Veterans Appeals 
(Court) has held that VA has constructive knowledge of 
documents generated by VA medical facilities even if the said 
records were not physically part of the claims file.  Bell v. 
Derwinski, 2 Vet. App. 611 (1992).  In a precedent opinion, 
the VA General Counsel held that when a decision is entered 
on or after July 21, 1992, a failure to consider records 
which were in VA's possession at the time of that decision, 
although not actually in the record before the RO, may 
constitute clear and unmistakable error, if such failure 
affected the outcome of the claim.  The date July 21, 1992, 
was chosen as that was the date the Court announced the 
constructive knowledge rule in Bell.  See VAOPGCPREC 12-95.  
As such, it is necessary to ensure that either the veteran's 
medical records from the Highland Drive or Oakland VAMCs are 
obtained, or that the record on appeal contains documentation 
indicating that such records are unavailable.

In view of the foregoing, the case is REMANDED to the RO for 
the following action:

1.  The RO should attempt to obtain the 
veteran's treatment records from the 
Highland Drive and Oakland VA Medical 
Centers.  If the search for these 
records has negative results, the claims 
file must be properly documented with 
information obtained from the VA 
facilities indicating that these records 
were not available.

2.  After completion of the above 
development, the RO should readjudicate 
the appellant's claims in light of any 
additional evidence.  If the 
determination remains adverse to the 
appellant, he should be furnished with a 
Supplemental Statement of the Case and 
be afforded an opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  The purpose 
of this REMAND is to obtain additional information.  The 
Board does not intimate any opinion, either factual or legal, 
as to the ultimate disposition in this case.  No action is 
required of the veteran until he is notified by the RO.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals


 

